831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James L. MARTIN, Plaintiff-Appellant,v.Rowland SHANK, Executive Director of Philhaven Hospital,Philhaven Hospital, Douglas J. Spurlock, President and ChiefExecutive Officer of Polyclinic, Polyclinic Medical Centerof Harrisburg, Defendant-Appellees.James L. MARTIN, Plaintiff-Appellant,v.Rowland SHANK, Executive Director of Philhaven Hospital,Philhaven Hospital, Douglas J. Spurlock, President and ChiefExecutive, Officer of Polyclinic, Polyclinic Medical Centerof Harrisburg, Defendant-Appellees.
Nos. 87-2039, 87-2040.
United States Court of Appeals, Fourth Circuit.
Submitted June 19, 1987.Decided Oct. 13, 1987.

James L. Martin, appellant pro se.
James Andrew Sullivan, Sullivan & Talbott, Larry Alan Ceppos, Armstrong, Donahue & Cepppos, Chartered, for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
James L. Martin, a Delaware resident, law school graduate, and applicant to the Maryland State Bar, filed this defamation action based on diversity jurisdiction against the defendants Philhaven Hospital, its executive director, Roland Shank, Polyclinic Medical Center, and its president and chief executive officer, Douglas J. Spurlock, all Pennsylvania residents.  Proceeding pro se, Martin alleged, inter alia, that the defendants released false medical records to the Maryland State Board of Law Examiners relating to psychiatric care rendered to him in 1975 at the Polyclinic Hospital.  As a result of this action, Martin alleged that the defendants have interfered with his admission to the Maryland State Bar.


2
We agree with the district court that Martin authorized the release of his medical records to the Board of Law Examiners and therefore he has no action for defamation.  Accordingly, we grant leave to proceed in forma pauperis and affirm the judgment below.*   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.



*
 Martin's "Motion for Supersedeas and Stay of Trial Proceedings" is denied except to the extent it seeks consideration of his appeal despite his failure to file a cost bond in compliance with the district court's order